I might possibly agree with the majority opinion on the proposition that the defendant did not give his consent to the purchase of the refrigerator by his wife, but I cannot agree that by his action subsequently, he did not ratify the sale. The question of ratification, vel non, has to be decided on the facts that were presented to the Court and on which the trial Judge found for the plaintiff. As I am not convinced of any manifest error on his part, I am obliged to dissent from the judgment, which reverses his decision. *Page 93